 

Exhibit 10.1

 

 

 



 

 

SECURITIES PURCHASE AGREEMENT

 

AMONG

 

KULR TECHNOLOGY GROUP, INC.

 

AND

 

THE STOCKHOLDERS OF TECHTOM CO., LTD.

 

 

 

 



 

Dated April 2, 2019

 

 

 

 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT is made as of April 2, 2019 (the
“Agreement”), among KULR Technology Group, Inc., a Delaware corporation (the
“Purchaser”), and all of the stockholders of TECHTOM Co., Ltd. (“TECHTOM”),
which stockholders are listed on Schedule 1 hereof (collectively the “Sellers”).
Each of the Purchaser and the Sellers may be referred to herein individually as
a “Party” or collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Sellers are the sole stockholders of, and own all of the issued and
outstanding capital stock (the “TT Stock”), of TECHTOM; and

 

WHEREAS, the Sellers desire to sell to Purchaser, and the Purchaser desires to
purchase from the Sellers, the TT Stock, upon the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

Article I SALE AND PURCHASE OF SHARES

 

1.1Sale and Purchase of TT Stock.

 

Upon the terms and subject to the conditions contained herein, on the Closing
Date each Seller shall sell, assign, transfer, convey and deliver to the
Purchaser, and the Purchaser shall purchase from each Seller, all TT Stock of
TECHTOM owned by such Seller set forth opposite such Seller's name on Schedule 1
attached hereto and any and all the claims the Sellers may have against TECHTOM,
including any liabilities owed by TECHTOM to the Sellers (collectively, the
“Claims”), which Claims include the “book value” of a personal loan owed by
TECHTOM to a Seller.

 

Article II PURCHASE PRICE AND PAYMENT; OPTION TO UNWiND

 

2.1Purchase Price.

 

Subject to the terms and conditions of this Agreement, the Purchaser shall pay
to the Sellers, against delivery of the TT Stock and transfer of the Claims, an
aggregate purchase price equal to: (i) One Million Seven Hundred Thousand
Dollars ($1,700,000) in cash (“Cash Consideration”) and (ii) One Hundred (100)
shares of the Purchaser’s Series C Convertible Preferred Stock (“KUTG Stock”),
which KUTG Stock shall have the rights, preferences, and limitation set forth in
the Purchaser’s Certificate of Designation of Series C Convertible Preferred
Stock attached hereto as Exhibit A, including but not limited to the right of
such KUTG Stock to be convertible, after six (6) months, into Two Million
(2,000,000) shares of the Purchaser’s common stock. The Cash Consideration and
KUTG Stock shall be apportioned to the Sellers according to the percentages set
forth on Schedule 1 opposite such Seller’s name.

 



 

 

 

2.2Payment of Purchase Price.

 

Subject to the terms and conditions set forth in Section 2.3, in consideration
for the sale, assignment, transfer, conveyance and delivery by the Sellers to
the Purchaser of the TT Stock, Purchaser shall: (i) at the Closing, pay Eight
Hundred Fifty Thousand Dollars ($850,000) of the Cash Consideration and issue
Fifty (50) shares of the KUTG Stock to the Sellers in accordance with the
percentages forth on Schedule 1 opposite such Seller’s name; and (ii) upon
completion of an audit of TECHTOM’s year-end financial statements for the fiscal
years ended April 30, 2019 and 2018 and a review of TECHTOM’s quarterly
financial statements of any interim periods completed prior to the Closing Date
(the year-end and quarterly financial statements, collectively the “Required
Financial Statement”) by a PCAOB registered audit firm (the “Audit & Review”),
(a) pay Three Hundred Fifty Thousand Dollars ($350,000) (the “Escrowed Funds”)
to be held in escrow in accordance with the terms and conditions set forth in
Section 2.3 and in the Escrow Agreement by and among the Parties in
substantially the form attached hereto as Exhibit B (the “Escrow Agreement”) to
the Escrow Agent (as defined in the Escrow Agreement); (b) pay Five Hundred
Thousand Dollars ($500,000) of the Cash Consideration to the Sellers; and (c)
issue Fifty (50) shares of the KUTG Stock to the Sellers, in accordance with the
percentages forth on Schedule 1 opposite such Seller’s name.

 

2.3Purchase Price Escrow.

 

Notwithstanding the payments in the amounts and upon the occurrence of events
set forth in Section 2.2 above, the Purchaser shall deposit the Escrowed Funds
pursuant to the Escrow Agreement, which Escrowed Funds shall represent funds
intended to be used, if necessary, by the Purchaser to satisfy and fulfill: (i)
up to $100,000 of tax liability due upon filing of the fiscal year-end tax
returns, pursuant to the obligations set forth in Section 6.4(a) hereof, and,
after payment of such liability, if any, the remainder of the $100,000 of such
Escrowed Funds set aside for this purpose shall be released to the Sellers upon
filing of such tax returns; or (ii) up to $250,000 of indemnification
obligations of Sellers under Article IX of this Agreement and, after payment of
such obligations, if any, the remainder of the $250,000 of such Escrowed Funds
set aside for this purpose shall be released to the Sellers after twelve (12)
months following the Closing Date.

 

2.4Option to Unwind.

 

In the event that the Audit & Review is not completed by the Seventy-Fourth
(74th) calendar day following the Closing, the Purchaser shall have the right,
at the Purchaser’s sole discretion, to require the Sellers to unwind the
purchase and sale of the TT Stock. Upon exercise by the Purchaser of such
option, the Sellers shall immediately, but in no event within five (5) business
days, return any and all Cash Consideration actually paid to such Sellers to the
Purchaser in accordance with the Purchaser’s instructions provided upon exercise
of such option. In addition, the Sellers shall execute and deliver to the
Purchaser any instrument and any certificates that are required to surrender for
cancellation any and all KUTG Stock issued to the Purchaser.

 



 

 

 

Article III CLOSING AND TERMINATION

 

3.1Closing Date.

 

Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the closing of the sale and purchase of the TT Stock provided for in Section 1
hereof (the “Closing”) shall take place at the offices of Sichenzia Ross Ference
LLP, 1185 Avenue of the Americas, New York, NY 10036 (or at such other place as
the parties may designate in writing) on such date as the Sellers and the
Purchaser may designate. The Closing may also take place through the delivery of
documents in electronic or telefaxed format or through courier delivery of
actual signatures to counsel for the parties.

 

3.2Termination of Agreement.

 

This Agreement may be terminated prior to the Closing by either (a) mutual
written consent of the Sellers and the Purchaser or (b) the failure to complete
the Closing by September 30, 2019. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Purchaser, or
any Seller; provided, however, that nothing in this Section 3.2 shall relieve
the Purchaser or any Seller of any liability for a breach of this Agreement.

 

Article IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each of the Sellers represents and warrants to the Purchaser that as of the
Closing Date:

 

4.1Organization and Good Standing of TECHTOM.

 

TECHTOM is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation as set forth above.

 

4.2Authority.

 

(a)TECHTOM has full power and authority (corporate and otherwise) to carry on
its business and has all permits and licenses that are necessary to the conduct
of its business or to the ownership, lease or operation of its properties and
assets, except where the failure to have such permits and licenses would not
have a material adverse effect on the TECHTOM’s business or operations taken as
a whole (“Material Adverse Effect”).

 

(b)The execution of this Agreement and the delivery hereof to the Purchaser and
the sale contemplated herein have been, or will be prior to Closing, duly
authorized by TECHTOM’s Board of Director’s and, if necessary, by TECHTOM’s
stockholders having full power and authority to authorize such actions.

 

(c)Neither the execution and delivery of this Agreement, the consummation of the
transactions herein contemplated, nor compliance with the terms of this
Agreement will violate, conflict with, result in a breach of, or constitute a
default under any statute, regulation or other agreement to which TECHTOM or any
Seller is a party or by which it or any of them is bound, any charter,
regulation, or bylaw provision of TECHTOM, or any decree, order, or rule of any
court or governmental authority or arbitrator that is binding on TECHTOM or any
Seller in any way, except where such would not have a Material Adverse Effect.

 



 

 

 

4.3Capitalization.

 

(a)TECHTOM’s authorized capital stock consists of 3,000 shares of capital stock
of which 1,565 shares are issued and outstanding as of the date hereof. The
Sellers own 100% of the outstanding capital stock of TECHTOM.

 

(b)There are no authorized or outstanding subscriptions, options, warrants,
calls, contracts, demands, commitments, convertible securities or other
agreements or arrangements of any character or nature whatever under which
TECHTOM is or may become obligated to issue, assign or transfer any shares of
capital stock of TECHTOM. Based upon the representations and warranties of the
Sellers in this Agreement, upon the transfer to Purchaser on the Closing Date of
the TT Stock, Purchaser will have good, legal, valid, marketable and
indefeasible title to 100% of the then issued and outstanding shares of capital
stock of TECHTOM, free and clear of any liens, pledges, encumbrances, charges,
agreements, options, claims or other arrangements or restrictions of any kind,
other than those imposed by applicable securities laws.

 

4.4Basic Corporate Records.

 

The copies of the formation documents of TECHTOM (certified by the authorized
official of the jurisdiction of incorporation), all of which have been delivered
to the Purchaser, are true, correct and complete as of the date of this
Agreement.

 

The minute books of TECHTOM, which shall be exhibited to the Purchaser between
the date hereof and the Closing Date, each contain true, correct and materially
complete minutes and records of all meetings, proceedings and other actions of
the Board of Directors and stockholders of TECHTOM, except where such would not
have a Material Adverse Effect and, on the Closing Date, will, contain true,
correct and materially complete minutes and records of any meetings, proceedings
and other actions of the Board of Directors and stockholders of TECHTOM.

 

4.5Subsidiaries and Affiliates.

 

Any and all businesses, entities, enterprises and organizations in which TECHTOM
has any ownership, voting or profit and loss sharing percentage interest (the
“Subsidiaries”) are identified in Schedule 4.5 hereto, together with TECHTOM’s
interest therein.

 

4.6Consents.

 

No consents or approvals of any public body or authority and no consents or
waivers from other parties to leases, licenses, franchises, permits, indentures,
agreements or other instruments are (i) required for the lawful consummation of
the transactions contemplated hereby, or (ii) necessary in order that the
business currently conducted by TECHTOM can be conducted by the Purchaser in the
same manner after the Closing as heretofore conducted by TECHTOM, nor will the
consummation of the transactions contemplated hereby result in creating,
accelerating or increasing any liability of TECHTOM, except where the failure of
any of the foregoing would not have a Material Adverse Effect.

 



 

 

  

4.7Financial Statements.

 

The Sellers have delivered, at or prior to Closing, to the Purchaser copies of
the Required Financial Statements, which Required Financial Statements shall be
prepared in a manner reasonably acceptable by the Purchaser to enable a PCAOB
registered auditor to audit or review such Required Financial Statements, all of
which Required Financial Statements will be true, complete and correct, and will
have been prepared from the books and records of TECHTOM. The records and books
of TECHTOM reflect all material assets and liabilities.

 

Other than as presented in the Required Financial Statements, there are no
liabilities or obligations of TECHTOM of any kind whatsoever, whether accrued,
fixed, absolute, contingent, determined or determinable.

 

4.8Taxes.

 

For purposes of this Agreement, “Tax” or “Taxes” refers to any and all federal
taxes, assessments and other governmental charges, duties, impositions and
liabilities relating to taxes, including taxes based upon or measured by gross
receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property taxes and escheatment payments, together with all interest,
penalties and additions imposed with respect to such amounts and any obligations
under any agreements or arrangements with any other person with respect to such
amounts and including any liability for taxes of a predecessor entity.

 

TECHTOM has timely filed all returns, estimates, information statements and
reports (“Tax Returns”) relating to Taxes required to be filed by TECHTOM with
any Tax authority effective through the Closing Date. All such Tax Returns are
true, correct and complete in all respects, except for immaterial amounts where
such would not have a Material Adverse Effect.

 

Except for the consumption tax previously payable in January 2019, which tax
will be paid before the Closing Date and pursuant to an extension received by
TECHTOM’s taxing authorities, TECHTOM has not been delinquent in the payment of
any Tax nor is there any Tax deficiency outstanding or assessed against TECHTOM.
TECHTOM has not executed any unexpired waiver of any statute of limitations on
or extending the period for the assessment or collection of any Tax.

 

4.9Real Property Matters.

 

TECHTOM does not own any real property as of the date hereof and has not owned
any real property during the three years preceding the date hereof.

 



 

 

 

4.10Lists of Contracts, Etc.

 

There is included in Schedule 4.10 a list of the following items (whether
written or oral) relating to TECHTOM, which list identifies and fairly
summarizes each item (collectively, “Contracts”):

 

(a)All joint venture contracts of TECHTOM or affiliates relating to its
business;

 

(b)All contracts of TECHTOM relating to (a) obligations for borrowed money and
(b) obligations under capital leases, (e) debt of others secured by a lien on
any asset of TECHTOM, and (f) debts of others guaranteed by TECHTOM;

 

(c)All agreements of TECHTOM relating to the supply of raw materials for and the
distribution of the products of its business, including without limitation all
sales agreements, manufacturer’s representative agreements and distribution
agreements of whatever magnitude and nature, and any commitments therefor;

 

(d)All contracts that individually provide for aggregate future payments to or
from TECHTOM of $25,000 or more, to the extent not included in (a) through (c)
above;

 

(e)All contracts of TECHTOM that have a term exceeding one year and that may not
be cancelled without any liability, penalty or premium, to the extent not
included in (a) through (d) above;

 

(f)All contracts, agreements and commitments of TECHTOM set forth in
Schedule 4.10 are valid, binding and in full force and effect, and (ii) neither
TECHTOM nor, any other party to any such contract, agreement, or commitment has
materially breached any provision thereof or is in default thereunder.
Immediately after the Closing, each such contract, agreement or commitment will
continue in full force and effect without the imposition or acceleration of any
burdensome condition or other obligation on TECHTOM resulting from the sale of
the TT Stock by the Sellers.

 

4.11Compliance With the Law.

 

TECHTOM is not in violation of any applicable federal, state, local or foreign
law, regulation or order or any other, decree or requirement of any
governmental, regulatory or administrative agency or authority or court or other
tribunal (including, but not limited to, any law, regulation order or
requirement relating to securities, properties, business, products,
manufacturing processes, advertising, sales or employment practices, terms and
conditions of employment, occupational safety, health and welfare, conditions of
occupied premises, product safety and liability, civil rights, or environmental
protection, including, but not limited to, those related to waste management,
air pollution control, waste water treatment or noise abatement), except where
such would not have a Material Adverse Effect. TECHTOM has not been and is not
now charged with, or to TECHTOM’s knowledge under investigation with respect to,
any violation of any applicable law, regulation, order or requirement relating
to any of the foregoing, nor, to TECHTOM’s knowledge after due inquiry, are
there any circumstances that would or might give rise to any such violation.
TECHTOM has filed all reports required to be filed with any governmental,
regulatory or administrative agency or authority, except where the failure to
file such would not have a Material Adverse Effect.

 



 

 

 

4.12Litigation.

 

Except as specifically identified in the financial statements provided to the
Purchaser or footnotes thereto or set forth in Schedule 4.12:

 

(a)There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to TECHTOM’s knowledge, threatened,
against the Sellers or TECHTOM, relating to its Business or TECHTOM or its
properties (including leased property), or the transactions contemplated by this
Agreement, nor is there any basis known to TECHTOM for any such action.

 

(b)There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding TECHTOM
relating to its Business or TECHTOM the effect of which is to prohibit any
business practice or the acquisition of any property or the conduct of any
business by TECHTOM or which limit or control or otherwise would have a Material
Adverse Affect on its method or manner of doing business.

 

4.13Absence of Certain Changes or Events.

 

TECHTOM has not, since its last fiscal quarter end, and will not, between its
fiscal year end and the Closing Date, have:

 

(a)Incurred any material obligation or liability (absolute, accrued, contingent
or otherwise), except in the ordinary course of its business consistent with
past practice or in connection with the performance of this Agreement; or

 

(b)Issued any common stock, or other corporate securities, or made any
declaration or payment of any dividend or any distribution in respect of its
capital stock.

 

Each Seller, individually and not jointly, represents and warrants to the
Purchaser as of the Closing Date that:

 

4.14Ownership

 

With respect to Seller’s TT Stock, Seller is the lawful record and beneficial
owner of all the Seller’s TT Stock, free and clear of any liens, pledges,
encumbrances, charges, claims or restrictions of any kind and has, or will have
on the Closing Date, the absolute, unilateral right, power, authority and
capacity to enter into and perform this Agreement without any other or further
authorization, action or proceeding, except as specified herein.

 

4.15Options and Rights

 

There are no authorized or outstanding subscriptions, options, warrants, calls,
contracts, demands, commitments, convertible securities or other agreements or
arrangements of any character or nature whatever under which Seller is or may
become obligated to assign or transfer any shares of capital stock of TECHTOM.
Upon the transfer to Purchaser on the Closing Date of the TT Stock, Purchaser
will have good, legal, valid, marketable and indefeasible title to all the
Seller’s TT Stock, free and clear of any liens, pledges, encumbrances, charges,
agreements, options, claims or other arrangements or restrictions of any kind,
other than those imposed by applicable securities laws.

 



 

 

 

Article V REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

The Purchaser represents and warrants to each Seller, as of the Closing Date,
that:

 

 

5.1Organization and Good Standing of the Purchaser.

 

The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

5.2Authority.

 

(a)       The execution and delivery of this Agreement and the consummation of
the transactions contemplated herein have been, or will prior to Closing be,
duly and validly approved and acknowledged by all necessary corporate action on
the part of the Purchaser and the Agreement is enforceable in accordance with
its terms.

 

(b)       The execution of this Agreement and the delivery hereof to the Sellers
and the purchase contemplated herein have been, or will be prior to Closing,
duly authorized by the Purchaser having full power and authority to authorize
such actions.

 

5.3Consents.

 

(a)The execution and delivery of this Agreement, the acquisition of the TT Stock
by Purchaser and the consummation of the transactions herein contemplated, and
the compliance with the provisions and terms of this Agreement, are not
prohibited by the Certificate of Formation or the Operating Agreement of the
Purchaser and will not violate, conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, any court order,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Purchaser is a party or by which it is bound.

 

(b)No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or any other agreement referenced herein or the
compliance by Purchaser with any of the provisions hereof or thereof.

 



 

 

 

5.4Litigation.

 

There are no legal proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.

 

5.5Capitalization.

 

The authorized capital stock of the Purchaser, the number and class or kind of
the issued and outstanding shares of the Purchaser are as listed on Schedule 2.

 

 

Article VI COVENANTS

 

6.1Access to Information.

 

TECHTOM agrees that, prior to the Closing Date, the Purchaser shall be entitled,
through its officers, employees and representatives (including, without
limitation, its legal advisors and accountants), to make such investigation of
the properties, businesses and operations of TECHTOM and such examination of the
books, records and financial condition of TECHTOM as it reasonably requests and
to make extracts and copies of such books and records.

 

No investigation prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements
contained in this Agreement or any other agreement referenced herein.

 

6.2Conduct of the Business Pending the Closing.

 

(a)Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, prior to the Closing the Sellers shall,
and shall cause TECHTOM to:

 

(i)Conduct the business of TECHTOM only in the ordinary course consistent with
past practice;

 

(ii)Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of TECHTOM and (B) preserve its present relationship with parties
having business dealings with TECHTOM; and

 

(iii)Comply in all material respects with applicable laws.

 

(b)Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, prior to the Closing the Sellers shall
not, and shall cause TECHTOM not to:

 



 

 

 

(i)Transfer, issue, sell or dispose of any shares of capital stock or other
securities of TECHTOM or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
TECHTOM;

 

(ii)Amend any of the formation documents of TECHTOM;

 

(iii)Subject to any lien (except for leases that do not materially impair the
use of the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
TECHTOM;

 

(iv)Acquire any material properties or assets or sell, assign, transfer, convey,
lease or otherwise dispose of any of the material properties or assets (except
for fair consideration in the ordinary course of business consistent with past
practice) of TECHTOM;

 

(v)Enter into any commitment for capital expenditures out of the ordinary
course;

 

(vi)Permit TECHTOM to enter into any transaction or to make or enter into any
Contract which by reason of its size or otherwise is not in the ordinary course
of business consistent with past practice;

 

(vii)Permit TECHTOM to enter into or agree to enter into any merger or
consolidation with any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to or
otherwise acquire the securities of any other party;

 

(viii)Agree to do anything prohibited by this Section 6.2 or anything which
would make any of the representations and warranties of the Sellers in this
Agreement or any other agreement referenced herein untrue or incorrect in any
material respect as of any time through and including the Closing.

 

6.3Other Actions.

 

Each of the Sellers and the Purchaser shall use its best efforts to (i) take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement, and (ii) cause the fulfillment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement.

 

6.4Tax Matters.

 

(a)Tax Periods Ending on or Before the Closing Date.

 

The Sellers shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns for TECHTOM for all periods ending on or prior to the Closing
Date which are filed after the Closing Date as soon as practicable and prior to
the date due (including any proper extensions thereof).

 



 

 

 

(b)Tax Periods Beginning Before and Ending After the Closing Date.

 

TECHTOM or the Purchaser shall prepare or cause to be prepared and file or cause
to be filed any Tax Returns of TECHTOM for Tax periods that begin before the
Closing Date and end after the Closing Date.

 

6.5Securities Law Filings

 

Purchaser shall make, in a timely manner, all filings under applicable federal
and state securities laws necessary in order to assure that exemptions from
registration are available for the transactions hereunder. In addition,
Purchaser shall pay all expenses related to federal securities law filings
(attorney fees, auditor fees, EDGAR filer fees) beginning on the date of this
Agreement.

 

 

Article VII CONDITIONS TO CLOSING

 

7.1Conditions Precedent to Obligations of Purchaser.

 

The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):

 

(a)all representations and warranties of the Sellers contained herein shall be
true and correct as of the date hereof;

 

(b)the Sellers shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by them on or prior to the Closing Date;

 

(c)the Sellers shall have obtained all consents and waivers with respect to the
transactions contemplated by this Agreement;

 

(d)no legal proceedings shall have been instituted or threatened or claim or
demand made against the Sellers, TECHTOM, or the Purchaser seeking to restrain
or prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any order
by a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;

 

(e)the Purchaser shall have received an agreement, executed by TECHTOM, agreeing
to repay the Purchaser for any and all payments that the Purchaser directly
advanced to (and only at the request of) TECHTOM or indirectly advanced on
behalf of (and only at the request of) TECHTOM which advances, if any, were made
prior to the Closing Date in connection with TECHTOM’s preparation of the
Required Financial Statements in the form and substance described in Section
4.7;

 



 

 

 

(f)the Purchaser shall have received the Required Financial Statements in the
form and substance described in Section 4.7;

 

(g)the Purchaser shall have received the legal confirmation letter required by
Section 8.1(c) and a separate legal confirmation letter from Purchaser’s counsel
confirming the enforceability of this Agreement and the obligations of the
Seller hereunder; and

 

(h)the Purchaser shall have or have immediate access to readily available funds
in an amount equal to at least the Cash Consideration, the source of which funds
may be the proceeds of the operational business of the Purchaser, or its
subsidiaries, the fund raising efforts of the Purchaser, or its subsidiaries, or
otherwise, and it is understood by all Parties that the Purchaser does not
currently have such readily available funds.

 

7.2Conditions Precedent to Obligations of the Sellers.

 

The obligations of the Sellers to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Sellers in whole or in part to the extent permitted by applicable law):

 

(a)all representations and warranties of the Purchaser contained herein shall be
true and correct as of the date hereof;

 

(b)the Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;

 

(c)since the Sellers acknowledge and agree that upon consolidation of TECHTOM
and the Purchaser it will be in all Parties’ interest to avoid any third party
efforts to take over the Purchaser or influence its management or policies, the
Purchaser shall have issued the 1,000,000 shares of its Series A Voting
Preferred Stock to Michael Mo in accordance with the authority vested in the
Purchaser by its shareholders as set forth in the Purchaser’s definitive
Information Statement on Form 14C filed on December 4, 2019;

 

(d)no legal proceedings shall have been instituted or threatened or claim or
demand made against the Sellers, TECHTOM, or the Purchaser seeking to restrain
or prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any order
by a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
and

 



 

 

 

 

(e)the Purchaser and TECHTOM shall have delivered employment agreements for each
of the employees set forth on Schedule 3 hereof, and which employment agreements
shall be effective as of the Closing Date and shall have been executed by
TECHTOM and the Purchaser with respect to the obligations of the Purchaser
contemplated therein.

 

Article VIII DOCUMENTS TO BE DELIVERED

 

8.1Documents to be Delivered by the Sellers.

 

At or prior to the Closing, the Sellers shall deliver, or cause to be delivered,
to the Purchaser the following:

 

(a)This Agreement duly executed by Sellers;

 

(b)certificates representing the TT Stock, duly endorsed in blank or accompanied
by stock transfer powers and with all requisite stock transfer tax stamps
attached;

 

(c)a legal confirmation letter of TECHTOM’s counsel confirming (i) the valid
existence and compliance with the laws of its jurisdiction, (ii) all necessary
actions, consent and waivers have been taken or received to execute and deliver
this Agreement and perform all obligations hereunder, and (iii) this Agreement
constitutes the legal, valid, and binding obligation enforceable against TECHTOM
and the Sellers; and

 

(d)such other documents as the Purchaser may reasonably request, including the
Escrow Agreement.

 

8.2Documents and Funds to be Delivered by the Purchaser.

 

At or prior to the Closing, the Purchaser shall deliver to the Sellers the
following:

 

(a)This Agreement duly executed by Purchaser.

 

(b)The payments and issuances required by Section 2.2 hereof; and

 

(c)such other documents as the Sellers may reasonably request, including the
Escrow Agreement.

 

 

Article IX INDEMNIFICATION

 

9.1     Indemnification. Each individual Seller hereby agrees to indemnify and
hold the Purchaser, and its shareholders, directors, officers, employees,
affiliates, agents, representatives and permitted assigns, harmless from and
against any losses, liabilities, obligations, damages, costs and expenses
(collectively, “Losses), directly or indirectly, arising from, based upon,
attributable to or resulting from any of the following: (i) any inaccuracy in or
breach or non-performance of any of the representations, warranties, covenants
or agreements made by Sellers in this Agreement; (ii) the failure of Sellers to
perform fully any covenant, provision or agreement to be performed or observed
by it pursuant to this Agreement; (iii) the conduct of TECHTOM prior to the
Closing Date; provided, however, that the foregoing shall not apply unless the
Purchaser makes a claim for indemnification against the Sellers within five (5)
years after the execution date of this Agreement.

 



 

 

 

9.2       Limitation. Except in the case of Losses arising from a Seller’s fraud
or willful and intentional breach, the indemnification provided hereunder by the
Sellers shall be limited to the Escrowed Funds. Furthermore, the Purchaser, to
the extent possible, shall take all reasonable steps to mitigate all losses,
costs, expenses and damages after becoming aware of any event which could
reasonably be expected to give rise to any Losses that are indemnifiable or
recoverable hereunder.

 

 



Article X MISCELLANEOUS

 

10.1Survival of Representations and Warranties.

 

The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto, and continue in full force and effect for a period of one
year.

 

10.2Expenses.

 

The Sellers and the Purchaser shall each bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby. The Purchaser
shall pay for all audit-related expenses after the Closing or as needed in
preparation for Closing.

 

All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Sellers.

 

10.3Further Assurances.

 

The Sellers and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.

 

10.4Governing Law; Submission to Jurisdiction.

 

This Agreement shall be governed by and construed in accordance with the laws of
the United States of America and the State of New York, both substantive and
remedial, without regard to New York conflicts of law principles. Any judicial
proceeding brought against any of the parties to this Agreement or any dispute
arising out of this Agreement or any matter related hereto shall be brought in
the courts of the State of New York, New York County, or in the United States
District Court for the Southern District of New York and, by its execution and
delivery of this Agreement, each party to this Agreement accepts the
jurisdiction of such courts. The foregoing consent to jurisdiction shall not be
deemed to confer rights on any person other than the parties to this Agreement

 



 

 

 

10.5Entire Agreement; Amendments and Waivers.

 

This Agreement represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.

 

10.6Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

 

10.7Notices.

 

All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally, mailed by certified mail,
return receipt requested, or via recognized overnight courier service with all
charges prepaid or billed to the account of the sender to the parties (and shall
also be transmitted by facsimile to the parties receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):



 

(a)Purchaser:

 

KULR Technology Group, Inc.

Attention: Michael Mo, CEO

1999 S. Bascom Ave.

Suite 700

Campbell, CA 95008

 

(b)Sellers:

 

As set forth on Schedule 1

 

 

10.8Binding Effect; Assignment; Severability

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Sellers or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void.

 

If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

 

 

 

[signature page(s) follow]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be duly
executed this Securities Purchase Agreement as of the date first set forth
above.

 





  KULR TECHNOLOGY GROUP, INC.                               By:         Name:
Michael Mo         Title: Chief Executive Officer                   SELLERS:    
                 (identify Seller)                             By:         Name:
Naoki Tomita         Title: President                                (identify
Seller)                             By:           Name:           Title:        
                           (identify Seller)                             By:    
    Name:           Title:                                    (identify Seller)
                            By:         Name:           Title:      





 

 

 

 

SCHEDULE 1

 

Allocation of Cash Consideration

 

Seller/Address for Notices TT Stock/Percentage $ Allocation of Cash
Consideration

Naoki Tomita

1-45-7 Fujimoto Building 2F
Nishihara , Shibuya-ku ,

 Tokyo 151-0066 JAPAN

1565 / 1565 $1,700,000(100%)

 

 

Allocation of KUTG Stock

 

Seller/Address for Notices TT Stock/Percentage $ Allocation of Cash
Consideration

Naoki Tomita

1-45-7 Fujimoto Building 2F
Nishihara , Shibuya-ku , 

Tokyo 151-0066 JAPAN



1565 / 1565 $800,000 (80%)

Bingwei YAO

901 , Building 18 ,
388 Furongjiang Road ,

Shanghai ,China

 

0 / 1565 $200,000 (20%)

 

 

Escrowed Funds Allocation


 

Seller Percentage   $ Allocation of Escrowed Funds

Naoki Tomita

1-45-7 Fujimoto Building 2F
Nishihara , Shibuya-ku ,

Tokyo 151-0066 JAPAN



100% $350,000








 

 

  

SCHEDULE 2

 

Stock Authorized Outstanding Common stock 500,000,000 78,966,105 Series A
Preferred Stock 1,000,000 0 (except that 1,000,000 shares have been authorized
to be issued to Michael Mo) Series B Preferred Stock 31,000 30,858 Series C
Convertible Preferred Stock 100 Upon Closing, 100 Series D Convertible Preferred
Stock Up to $10,000,000 worth Upon Closing, up to $10,000,000 worth

 

 


SCHEDULE 3

 

 

(i)Naoki Tomita;

 

(ii)Kenichi Komatsu;

 

(iii)Katsuhiko Kanda;

 

(iv)Tetsuya Uehara; and

 

(v)Yoji Nagata

 

 





 

 

 



CERTIFICATE OF DESIGNATION

OF

SERIES C CONVERTIBLE PREFERRED STOCK

OF
KULR TECHNOLOGY GROUP, INC.



to be filed with the Secretary of State
of the State of Delaware
on or about [*], 2019

 

KULR TECHNOLOGY GROUP, INC. (the “Corporation”), a corporation organized and
existing under the laws of Delaware, does hereby certify that, pursuant to
authority conferred upon the Board of Directors of the Corporation by the
Certificate of Incorporation, as amended, of the Corporation, and the Board of
Directors of the Corporation, has adopted resolutions (a) authorizing the
issuance of up to 100 shares of preferred “C” stock, $0.0001 par value per share
(individually or collectively the “Preferred C Stock”), of the Corporation and
(b) providing for the designations, preferences and relative participating,
optional or other rights, and the qualifications, limitations or restrictions
thereof, as follows:

 

1.Stated Value. Each share of Preferred C Stock shall have a stated value of
$10,000.00 ("Stated Value").

 

2.Voting. The holders of shares of Series C Preferred shall have full voting
rights and powers, and, except as may be otherwise provided by law, shall vote
together with all other classes and series of the stock of the Corporation as a
single class on all actions to be taken by the stockholders of the Corporation.
Each holder of shares of Series C Preferred shall be entitled to the number of
votes equal to the number of shares of Common Stock into which the shares of
Series C Preferred held by such holder could be converted on the record date for
the vote which is being taken. Fractional votes shall not, however, be permitted
and, with respect to each holder of Series C Preferred, any fractional voting
rights resulting from the above (after aggregating all shares of Common Stock
into which shares of Series C Preferred held by a holder could be converted)
shall be rounded to the nearest whole number (with one-half being rounded
upward).

 

3.Dividend Rights. Holders of the Preferred C Stock shall not be entitled to
receive dividends.

 

4.Preference.

 

a.In the event of any Liquidity Event, distributions to stockholders of the
Corporation shall be made in the following manner: Each holder of a share of
Preferred C Stock shall be entitled to receive, subject to the prior preferences
and other rights of any class or series of stock of the Corporation ranking in
the case of a Liquidity Event senior to the Preferred C Stock, but prior and in
preference to any distribution of any of the assets or surplus funds of the
Corporation to holders of Common Stock or any other class or series of stock of
the Corporation ranking in the case of a Liquidity Event junior to the Preferred
C Stock, as to the distribution of assets upon any Liquidity Event, by reason of
their ownership of such stock, an amount equal to the Stated Value per share of
Preferred C Stock (as adjusted for any stock dividends, combinations or splits
with respect to such shares) (the "Preference Amount"). In the event the funds
or assets legally available for distribution to the holders of shares of
Preferred C Stock are insufficient to pay in full the Preference Amount as
described above, then all funds or assets available for distribution to the
holders of capital stock shall be paid to the holders of Preferred C Stock pro
rata based on the full Preference Amount to which they are entitled. After
payment has been made to the holders of Preferred C Stock of the full Preference
Amount to which such holders shall be entitled, the remaining net assets of the
Corporation available for distribution, if any, shall be distributed pro rata
among the holders of Common Stock. "Common Stock" means the common stock, par
value $0.001 per share, of the Corporation and common stock that may hereinafter
be authorized and issued by the Corporation and any share of successor or
replacement stock. 

 



 

 

 

b.A "Liquidity Event" means (i) any liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary (a "Liquidation") or (ii) any
sale, merger, consolidation, reorganization or other transaction which results
in a Change of Control. A " Change of Control " is deemed to occur when the
following have occurred and are continuing: the acquisition by any person,
including any syndicate or group deemed to be a “person” under Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, of beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of purchases, mergers or other acquisition transactions of
stock of the Corporation entitling that person to exercise more than 50% of the
total voting power of all stock of the Corporation entitled to vote generally in
the election of directors of the Corporation (except that such person will be
deemed to have beneficial ownership of all securities that such person has the
right to acquire, whether such right is currently exercisable or is exercisable
only upon the occurrence of a subsequent condition); provided a Change of
Control shall not apply to a merger effected solely for the purposes of changing
the domicile or name of the Corporation.

 

5.Conversion. The shares of Preferred C Stock shall be subject to the following
voluntary conversion provisions:

 

a.Voluntary Conversion. On or after the 181st date after the date of issuance
and subject to the Ownership Limitation, a holder of Preferred C Stock, at its
option, may convert all or part of its Preferred C Stock into that number of
Common Stock equal to the product determined by multiplying (i) the number of
shares of Preferred C Stock to be converted; and (ii) the Voluntary Conversion
Ratio.

 

b.Certain Definitions:

 

i.“Ownership Limitation" means, upon any conversion of Preferred C Stock
contemplated by this Section 5, the limitation on the beneficial ownership of
Common Stock by the holder such that the number of shares of Common Stock
beneficially owned by the holder shall not exceed 4.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock issuable upon conversion of such Preferred C Stock
shares or of other derivative securities issuable upon conversion of such
Preferred C Stock shares.

 

ii.“Voluntary Conversion Ratio” means and shall be equal to Twenty Thousand
(20,000) shares of Common Stock per one (1) share of Preferred C Stock, subject
to adjustments as prescribed by Section 5(d) hereof.

 

c.Mechanics of Conversion. The conversion of Preferred C Stock shall be
conducted in the following manner:

 

i.Holder’s Delivery Requirements. To convert Preferred C Stock into full shares
of securities of the Corporation on any date (the "Conversion Date"), the holder
thereof shall (A) transmit by facsimile (or otherwise deliver, including by
email), for receipt on or prior to 5:00 p.m., New York time on such date, a copy
of a fully executed notice of conversion (the "Conversion Notice"), to the
Corporation, and (B) with respect to the final conversion of shares of Preferred
C Stock held by any holder, such holder shall surrender to a common carrier for
delivery to the Corporation as soon as practicable following such Conversion
Date but in no event later than six (6) business days after such date the
original certificates, if any, representing the shares of Preferred C Stock
being converted (or an indemnification undertaking with respect to such shares
in the case of their loss, theft or destruction) (the "Preferred C Stock
Certificates"). Upon the Conversion Date, the rights of the holder as holder of
the shares of Preferred C Stock shall cease and the person or persons in whose
name or names any certificate or certificates for shares of securities of the
Corporation shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of the shares of such securities
represented thereby. The Corporation shall not be obligated to issue
certificates evidencing the shares of securities issuable upon such conversion
unless certificates evidencing such shares of Preferred C Stock so converted are
either delivered to the Corporation or any such transfer agent.

 



 

 

 

ii.Corporation’s Response. Upon receipt by the Corporation of a facsimile copy
of a Conversion Notice, the Corporation shall immediately send, via facsimile or
e-mail, a confirmation of receipt of such Conversion Notice to such holder and
the Corporation or its designated transfer agent (the "Transfer Agent"), as
applicable, shall, within three (3) business days following the date of receipt
by the Corporation of the executed Conversion Notice, issue and deliver or cause
to be delivered a certificate or certificates registered in the name of the
holder or its designee, for the number of shares of securities to which the
holder shall be entitled.

 

iii.Record Holder. The person or persons entitled to receive the shares of
securities of the Corporation issuable upon a conversion of the Preferred C
Stock shall be treated for all purposes as the record holder or holders of such
shares of securities on the Conversion Date.

 

d.Adjustments of Conversion Ratio. If the Corporation (A) pays a stock dividend
or otherwise makes a distribution or distributions on shares of its Common Stock
or any other equity or equity equivalent securities payable in shares of Common
Stock, (B) subdivides outstanding shares of Common Stock into a larger number of
shares, (C) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (D) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Corporation, then in each case the Voluntary Conversion Ratio shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon conversion of the shares of Preferred C Stock shall be proportionately
adjusted such that the aggregate and applicable conversion ratio of Preferred C
Stock shall remain unchanged. Any adjustment made pursuant to this Section 5(d)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or reclassification.

 

6.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile or e-mail or
three (3) business days following being mailed by certified or registered mail,
postage prepaid, return-receipt requested, addressed to the holder of record at
its address appearing on the books of the Corporation.

 

7.No Fractional Shares. No fractional shares of Common Stock or other securities
of the Corporation or scrip representing fractional shares shall be issued upon
any conversion of shares of Preferred C Stock. In lieu of any fractional shares
to which the holder would otherwise be entitled, the Corporation shall pay cash
equal to such fraction multiplied by the fair market value of a share of Common
Stock or other securities of the Corporation as determined in good faith by the
Board of Directors, or round-up to the next whole number of shares, at the
Corporation’s option.

 

8.Amendments. None of the terms of the Preferred C Stock set forth herein may be
amended, modified or waived without the written consent or affirmative vote of
the holders of at least a majority of the then outstanding shares of Preferred C
Stock, voting together as a single class.

 



 

 

 

9.Lost or Stolen Certificates. Upon receipt by the Corporation of evidence
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
any Preferred C Stock Certificates representing the shares of Preferred C Stock,
and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Corporation and, in the case of mutilation,
upon surrender and cancellation of the Preferred C Stock Certificates, the
Corporation shall execute and deliver new Preferred C Stock Certificates of like
tenor and date; provided, however, that the Corporation shall not be obligated
to re-issue Preferred C Stock Certificates if the holder contemporaneously
requests the Corporation to convert such shares of Preferred C Stock
Certificates into Common Stock or other securities of the Corporation.

 

10.Exclusion of Other Rights and Privileges. Except as may otherwise be required
by law, the Preferred C Stock shall not have any preferences or relative,
participating, optional or other special rights, other than those specifically
set forth in this Certificate of Designation (as such resolution may be amended
from time to time pursuant to Section 8 hereof).

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate in the
name and on behalf of KULR TECHNOLOGY GROUP, INC., on the [*] day of March,
2019, and the statements contained herein are affirmed as true under penalty of
perjury.

 

  KULR TECHNOLOGY GROUP, INC.             By:         Michael Mo       Chief
Executive Officer           

 



 

 

 



ESCROW AGREEMENT

 

This Escrow Agreement, dated this [*] day of April 2019 (this “Escrow
Agreement”), is entered into by and among KULR Technology Group, Inc., a
Delaware corporation (the “Purchaser”), all of the equity owners (collectively
the “Sellers”) of TECHTOM Co., Ltd. (“TECHTOM”) and Sichenzia Ross Ference LLP,
as escrow agent (“Escrow Agent”). Capitalized terms not defined herein shall
have the meanings assigned to them in the Securities Purchase Agreement (as
defined herein).

 

RECITALS

 

WHEREAS, the Parties entered into that certain Securities Purchase Agreement
dated April [*], 2019 (the “Securities Purchase Agreement”);

 

WHEREAS, Section 2.2 and Section 2.3 of the Securities Purchase Agreement
provides that, at the closing of the transactions contemplated by the Securities
Purchase Agreement (the “Closing”), Three Hundred Fifty Thousand U.S. Dollars
($350,000) shall be delivered to the Escrow Agent in immediately available funds
(the “Escrowed Funds”);

 

WHEREAS, the Securities Purchase Agreement provides for the deposit of the
Escrowed Funds at Closing and the subsequent release of the Escrowed Funds in
accordance with the schedule set forth on Annex A hereto;

 

WHEREAS, the Securities Purchase Agreement provides that Sellers will indemnify
the Purchaser and Purchaser and their respective shareholders, directors,
officers, employees, affiliates, agents, representatives and permitted assigns
with respect to any and all liabilities, losses, damages, costs and expenses
(including reasonable attorney’s fees and costs) (collectively, “Losses”) that
arise out of the tax liabilities or otherwise with respect to the filing of
TECHTOM’s fiscal year-end tax return (pursuant to the oblitation set forth in
Section 6.4(a) of the Securites Purchase Agreement), and in connection with such
indemnification $100,000 of the Escrowed Funds shall be placed in escrow
pursuant to the terms and subject to the conditions of this Escrow Agreement;

 

WHEREAS, the Securities Purchase Agreement provides that Sellers will indemnify
the Purchaser and Purchaser and their respective shareholders, directors,
officers, employees, affiliates, agents, representatives and permitted assigns
with respect to any and all Losses upon the terms and subject to the conditions
provided in the Securities Purchase Agreement, and in connection with such
indemnification, $250,000 of the Escrowed Funds shall be placed in escrow
pursuant to the terms and subject to the conditions of this Escrow Agreement;

 

WHEREAS, the Parties hereto acknowledge that the Escrow Agent is not a party to,
is not bound by, and has no duties or obligations under Securities Purchase
Agreement, that all references in this Escrow Agreement to the Securities
Purchase Agreement is for convenience, and that the Escrow Agent shall have no
implied duties beyond the express duties set forth in this Escrow Agreement; and

 

WHEREAS, the Parties have agreed to appoint Escrow Agent to hold the Escrowed
Funds and Escrow Agent agrees to no other obligation but to hold and distribute
Escrowed Funds, in accordance with the terms and provisions of this Escrow
Agreement.

 

NOW, THEREFORE, in consideration of the promises and agreements of the Parties
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties and Escrow Agent agree as follows:

 

ARTICLE 1
ESCROW DEPOSIT

 

Section 1.1        Appointment of Escrow Agent. The Parties hereby designate and
appoint Escrow Agent as their agent to receive, hold in escrow, and disburse the
Escrowed Funds in accordance with the term of this Escrow Agreement, and Escrow
Agent accepts such appointment.

 



 

 

 

Section 1.2        Receipt and Deposit of the Escrowed Funds and Commencement of
Duties.

 

(a)       Upon execution hereof or upon the Closing (as defined in the
Securities Purchase Agreement), Purchaser shall deliver to Escrow Agent the
Escrowed Funds and Escrow Agent shall promptly acknowledge receipt of the
Escrowed Funds.

 

(b)       Upon receipt of the Escrowed Funds by the Escrow Agent, the duties and
obligations of the Escrow Agent and the Parties to this Agreement shall
commence.

 

Section 1.3        Procedures with Respect to Indemnification Claims.

 

(a)       Claim. If, at any time and from time to time from the date hereof
until such date that is twelve (12) months after the date of the Closing (the
“Escrow Period”), Purchaser desires to make a claim against the Escrowed Funds
pursuant to the Securities Purchase Agreement (each, a “Claim”), Purchaser shall
deliver a written notice of the Claim (a “Claims Notice”) to Escrow Agent, with
a copy to Sellers, substantially in the form attached hereto as Annex I
specifying the nature of the Claim, the estimated amount of damages to which
Purchaser believes it is or may be entitled to under the Securities Purchase
Agreement (the “Claimed Amount”) and Purchaser and/or Purchaser payment delivery
instructions.

 

(b)       Response by the Sellers. Within thirty (30) calendar days after
receipt by Escrow Agent of any Claims Notice (“Response Period”), Sellers shall,
with respect to such Claims Notice, by notice to Purchaser and Escrow Agent (a
“Response Notice”) substantially in the form attached hereto as Annex II, either
(i) concede liability for the Claimed Amount in whole, or (ii) deny liability
for the Claimed Amount in whole or in part (it being understood that any portion
of the Claimed Amount for which Sellers have not denied liability shall be
deemed to have been conceded). If Sellers denies liability in whole or in part,
such Response Notice shall be accompanied by a reasonably detailed description
of the basis for such denial. The Claimed Amount for which Sellers has conceded
liability is referred to herein as the “Conceded Amount.” If Sellers has
conceded liability for any portion of the Claimed Amount, Sellers and Purchaser,
by joint notice substantially in the form attached hereto as Annex III, shall
instruct Escrow Agent to promptly deliver to Purchaser the amount of remaining
Escrowed Funds representing the Conceded Amount specified in such notice (such
joint notice, the “Conceded Amount Notice”); provided, however, that if Sellers
fails to deliver a Response Notice within the thirty (30) calendar day period,
Sellers shall be deemed to have conceded the Claimed Amount in full (the “Deemed
Concession”) (and the Claimed Amount in full of such Deemed Concession shall
constitute a “Conceded Amount”) and Escrow Agent shall promptly deliver to
Purchaser the amount of remaining Escrowed Funds representing the Conceded
Amount of the Deemed Concession.

 

(c)       Resolutions of Disputes.

 

(i)       If Sellers has denied liability for, or otherwise disputes the Claimed
Amount, in whole or in part, Sellers and Purchaser, on behalf of the applicable
claimant, shall attempt to resolve such dispute within thirty (30) calendar
days. If the Parties resolve such dispute, they shall deliver to Escrow Agent a
Conceded Amount Notice signed by all of the Sellers and Purchaser. Such Conceded
Amount Notice shall instruct Escrow Agent to deliver to the Purchaser the
amount, if any, of Escrowed Funds agreed to by both the Parties in settlement of
such dispute.

 

(ii)       If the Parties fail to resolve such dispute within thirty (30)
calendar days after receipt by Escrow Agent of the Response Notice corresponding
to such dispute, the issue of liability for any such dispute with respect to
Claims shall be submitted to arbitration for the purposes of obtaining a final,
conclusive and binding decision (the “Final Decision”). Such Final Decision
shall contain the amount, if any, of the Party’s liability for the Claimed
Amount as finally determined by such arbitration (the “Ordered Amount”). The
arbitration shall be in conformity with and subject to the applicable rules and
procedures of American Arbitration Association in New York, New York. The
arbitration shall be conducted before a panel of three (3) arbitrators, with one
arbitrator to be selected by the Sellers, one by the Purchaser and the third
arbitrator to be selected by the arbitrators selected by the Parties. The
Parties agree to be (A) subject to the jurisdiction and venue of the arbitration
in New York, NY, (B) bound by the decision of the arbitrator as the final
decision with respect to the dispute, and (C) subject to the jurisdiction of the
federal courts of the United States of America or the courts of the State of New
York in each case located in the County of New York, New York for the purpose of
confirmation and enforcement of any award. Upon reaching the Final Decision,
Purchaser shall deliver to Escrow Agent a notice setting forth the Ordered
Amount, and any corresponding documentation illustrating the Final Decision.

 



 

 



 

(d)       Payment of Claims. Escrow Agent shall promptly deliver the applicable
amount of remaining Escrowed Funds no later than the fifth (5th) business day
following the determination of a Payment Event (as such term is defined below),
to Purchaser from the remaining Escrowed Funds: (i) following any concession of
liability by Sellers, in whole or in part, the Conceded Amount as set forth in
the Conceded Amount Notice; (ii) following any Deemed Concession of liability by
Sellers, the Conceded Amount; or (iii) following receipt by Escrow Agent of any
Final Decision, the Ordered Amount (collectively, clauses (i) (ii) and (iii),
the “Payment Events”).

 

Section 1.4        Disbursements.

 

(a)       Subject to adjustments for any disbursements made pursuant to Sections
1.4(b), (c), (d) and (e), upon receipt of joint written notice from the Sellers
and Purchaser, Escrow Agent shall release to Sellers and/or its designees that
portion of the Escrowed Funds set forth in such notice.

 

(b)       Upon the earlier of termination of this Escrow Agreement pursuant to
Section 1.5 hereof or joint written notice from the Sellers and Purchaser,
Escrow Agent shall release from the remaining Escrowed Funds to Sellers and/or
its designees, any portion of the remaining Escrowed Funds then remaining less
the aggregate Claimed Amount for all then outstanding claims for any Losses
(“Outstanding Claims”) asserted within the Claims Period.

 

(c)       Upon receipt of a Conceded Amount Notice with respect to a particular
Outstanding Claim, Escrow Agent shall promptly deliver to Purchaser, the
Conceded Amount in accordance with Section 1.3(b) herein.

 

(d)       Upon receipt of a Final Decision with respect to a particular
Outstanding Claim, Escrow Agent shall promptly deliver to Purchaser, as the case
may be, the Ordered Amount, if any, in accordance with Section 1.3(c)(ii)
herein. Any court or arbitrator order shall be accompanied by an opinion of
counsel for the presenting party that such order is final and non-appealable.

 

Section 1.5       Termination. So long as no unresolved Claims Notices remain
outstanding, this Escrow Agreement shall terminate on such date as is twelve
(12) months after the date of the Closing (the “Termination Date”), at which
time Escrow Agent is authorized and directed to disburse the remaining Escrowed
Funds in accordance with Section 1.4 and this Escrow Agreement shall be of no
further force and effect except that the provisions of Sections 3.1 and 3.2
hereof shall survive termination.

 

ARTICLE 2
DUTIES OF THE ESCROW AGENT

 

Section 2.1        Scope of Responsibility. Notwithstanding any provision to the
contrary, Escrow Agent is obligated only to perform the duties specifically set
forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature. Under no circumstances will Escrow Agent be deemed to be a fiduciary to
any Party or any other person under this Escrow Agreement. Escrow Agent will not
be responsible or liable for the failure of any Party to perform in accordance
with this Escrow Agreement. Escrow Agent shall neither be responsible for, nor
chargeable with, knowledge of the terms and conditions of any other agreement,
instrument, or document other than this Escrow Agreement, whether or not an
original or a copy of such agreement has been provided to Escrow Agent; and
Escrow Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such agreement, instrument, or document.
References in this Escrow Agreement to any other agreement, instrument, or
document are for the convenience of the Parties, and Escrow Agent has no duties
or obligations with respect thereto. This Escrow Agreement sets forth all
matters pertinent to the escrow contemplated hereunder, and no additional
obligations of Escrow Agent shall be inferred or implied from the terms of this
Escrow Agreement or any other agreement.

 

Section 2.2       Attorneys and Agents. Escrow Agent shall be entitled to rely
on and shall not be liable for any action taken or omitted to be taken by Escrow
Agent in accordance with the advice of counsel or other professionals retained
or consulted by Escrow Agent. Escrow Agent shall be reimbursed as set forth in
Section 3.1 herein for any and all reasonable compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals. Escrow
Agent may perform any and all of its duties through its agents, representatives,
attorneys, custodians, and/or nominees.

 



 

 

 

Section 2.3        Reliance. Escrow Agent shall not be liable for any action
taken or not taken by it in accordance with the direction or consent of the
Parties or their respective agents, representatives, successors, or assigns.
Escrow Agent shall not be liable for acting or refraining from acting upon any
notice, request, consent, direction, requisition, certificate, order, affidavit,
letter, or other paper or document believed by it to be genuine and correct and
to have been signed or sent by the proper person or persons, without further
inquiry into the person’s or persons’ authority. Concurrent with the execution
of this Escrow Agreement, the Parties shall deliver to Escrow Agent authorized
signers’ forms in the form of Exhibit A-1 and Exhibit A-2 to this Escrow
Agreement.

 

Section 2.4        Right Not Duty Undertaken. The permissive rights of Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.

 

Section 2.5       No Financial Obligation. No provision of this Escrow Agreement
shall require Escrow Agent to risk or advance its own funds or otherwise incur
any financial liability or potential financial liability in the performance of
its duties or the exercise of its rights under this Escrow Agreement.

 

ARTICLE 3
PROVISIONS CONCERNING ESCROW AGENT

 

Section 3.1        Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless Escrow Agent from and against any and all
loss, liability, cost, damage and expense, including, without limitation,
reasonable attorneys’ fees and expenses or other professional fees and expenses
which Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against Escrow Agent, arising out of or relating in any way
to this Escrow Agreement or any transaction to which this Escrow Agreement
relates, unless such loss, liability, cost, damage or expense shall have been
finally adjudicated to have been directly caused by the willful misconduct or
gross negligence of Escrow Agent. The provisions of this Section 3.1 shall
survive the resignation or removal of Escrow Agent and the termination of this
Escrow Agreement.

 

Section 3.2        Limitation of Liability. ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

 

Section 3.3        Resignation or Removal. Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination. Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and Escrow Agent’s sole
responsibility thereafter shall be to safely keep the remaining Escrowed Funds
and to deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with Escrow Agent or in
accordance with a court order. If the Parties have failed to appoint a successor
escrow agent prior to the expiration of thirty (30) days following the delivery
of such notice of resignation or removal, Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon the Parties.

 

Section 3.4        Compensation. The Parties agree that Purchaser will pay the
fees, expenses or other amounts owed to Escrow Agent hereunder, which initial
fee shall be $5,000. The fee agreed upon for the services rendered hereunder is
intended as full compensation for Escrow Agent's services as contemplated by
this Escrow Agreement; provided, however, that in the event that the conditions
for the disbursement of funds under this Escrow Agreement are not fulfilled, or
Escrow Agent renders any service not contemplated in this Escrow Agreement, or
there is any assignment of interest in the subject matter of this Escrow
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or Escrow Agent is made a party to any litigation pertaining
to this Escrow Agreement or the subject matter hereof, then Escrow Agent shall
be compensated for such extraordinary services and reimbursed for all reasonable
costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such delay, controversy, litigation or event.

 



 

 

 

Section 3.5        Disagreements. If any conflict, disagreement or dispute
arises between, among, or involving any of the parties hereto concerning the
meaning or validity of any provision hereunder or concerning any other matter
relating to this Escrow Agreement, or Escrow Agent is in doubt as to the action
to be taken hereunder, Escrow Agent is authorized to retain the remaining
Escrowed Funds until Escrow Agent (a) receives a final non-appealable order of a
court of competent jurisdiction or a final non-appealable arbitration decision
directing delivery of the remaining Escrowed Funds, (b) receives a written
agreement executed by each of the parties involved in such disagreement or
dispute directing delivery of the remaining Escrowed in which event Escrow Agent
shall be authorized to disburse the Escrowed Funds in accordance with such final
court order, arbitration decision, or agreement, or (c) files an interpleader
action in any court of competent jurisdiction, and upon the filing thereof,
Escrow Agent shall be relieved of all liability as to the remaining Escrowed
Funds and shall be entitled to recover attorneys’ fees, expenses and other costs
incurred in commencing and maintaining any such interpleader action. Escrow
Agent shall be entitled to act on any such agreement, court order, or
arbitration decision without further question, inquiry, or consent.

 

Section 3.6        Merger or Consolidation. Any corporation or association into
which Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

Section 3.7        Attachment of Escrow; Compliance with Legal Orders. In the
event that any remaining Escrowed Funds shall be attached, garnished or levied
upon by any court order, or the delivery thereof shall be stayed or enjoined by
an order of a court, or any order, judgment or decree shall be made or entered
by any court order affecting the remaining Escrowed Funds, Escrow Agent is
hereby expressly authorized, in its sole discretion, to respond as it deems
appropriate or to comply with all writs, orders or decrees so entered or issued,
or which it is advised by legal counsel of its own choosing is binding upon it,
whether with or without jurisdiction. In the event that Escrow Agent obeys or
complies with any such writ, order or decree it shall not be liable to any of
the Parties or to any other person, firm or corporation, should, by reason of
such compliance notwithstanding, such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated.

 

Section 3.8        Force Majeure. Escrow Agent shall not be responsible or
liable for any failure or delay in the performance of its obligation under this
Escrow Agreement arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that Escrow Agent shall use commercially reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as reasonably practicable under the circumstances.

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.1        Successors and Assigns. This Escrow Agreement shall be
binding on and inure to the benefit of the Parties and Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement. No assignment of the interest of any of the
Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Party and Escrow Agent and shall require the
prior written consent of the other Party and Escrow Agent (such consent not to
be unreasonably withheld).

 



 

 

 

Section 4.2        Escheat. The Parties are aware that under applicable state
law, property which is presumed abandoned may under certain circumstances
escheat to the applicable state. Escrow Agent shall have no liability to the
Parties, their respective heirs, legal representatives, successors and assigns,
or any other party, should any or all of the Escrowed Funds escheat by operation
of law.

 

Section 4.3        Notices. All notices, requests, demands, and other
communications required under this Escrow Agreement (each, a “Notice”) shall be
in writing, in English, and shall be deemed to have been duly given if delivered
(a) personally, (b) by facsimile transmission with written confirmation of
receipt, (c) by overnight delivery with a reputable national overnight delivery
service, or (d) by mail or by certified mail, return receipt requested, and
postage prepaid. If any Notice is mailed, it shall be deemed given five (5)
business days after the date such notice is deposited in the United States mail.
Any Notice given shall be deemed given upon the actual date of such delivery. If
any Notice is given to a party, it shall be given at the address for such party
set forth below. It shall be the responsibility of the Parties to notify Escrow
Agent and the other Party in writing of any name or address changes. In the case
of any Notice delivered to Escrow Agent, such Notice shall be deemed to have
been given on the date received by the Escrow Agent.

 

(a)If to Sellers, to:

 

See Securities Purchase Agreement

 

(b)If to Purchaser or Purchaser, to:

 

KULR Technology Group, Inc.

1999 S. Bascom Ave., Suite 700

Campbell, CA 95008

Attention: Michael Mo, CEO

 

With a copy (which shall not constitute notice) to:

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Fax: (212) 930-9725

Attention: Jay K. Yamamoto, Esq.

 

(c)If to Escrow Agent:

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Fax: (212) 930-9725

Attention: Darrin M Ocasio, Esq.

 

With a copy to Sellers, if Purchaser is giving the Notice to Escrow Agent

With a copy to Purchaser, if Sellers is giving the Notice to Escrow Agent

 

Section 4.4        Governing Law. This Escrow Agreement, and all claims or
causes of action that may be based upon, arise out of or relate to this Escrow
Agreement will be construed in accordance with and governed by the internal laws
of the State of New York applicable to agreements made and to be performed
entirely within such State without regard to conflicts of laws principles
thereof. Any dispute arising under or in connection with any matter of any
nature (whether sounding in contract or tort) relating to or arising out of this
Escrow Agreement, shall be resolved exclusively by arbitration. The arbitration
shall be in conformity with and subject to the applicable rules and procedures
of the American Arbitration Association in New York, NY. The arbitration shall
be conducted before a panel of three (3) arbitrators, with one arbitrator to be
selected by the Sellers, one by the Purchaser and the third arbitrator to be
selected by the arbitrators selected by the Parties. The Parties agree to be (a)
subject to the exclusive jurisdiction and venue of the arbitration in New York
County, City of New York, State of New York (b) bound by the decision of the
arbitrator as the final decision with respect to the dispute, and (c) subject to
the jurisdiction of both of the federal courts of the United States of America
or the courts of the State of New York for the purpose of confirmation and
enforcement of any award.

 



 

 

 

Section 4.5        Entire Agreement. This Escrow Agreement, together with the
Securities Purchase Agreement, sets forth the entire agreement and understanding
of the Parties related to the Escrowed Funds.

 

Section 4.6       Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and Escrow Agent.

 

Section 4.7       Waivers. The failure of any party to this Escrow Agreement at
any time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

 

Section 4.8       Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

 

Section 4.9       Counterparts. This Escrow Agreement may be executed in one or
more counterparts, each of which when executed shall be deemed to be an
original, and such counterparts shall together constitute one and the same
instrument. Counterparts delivered by facsimile, e-mail or other electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.



 



PURCHASER   KUlr technology group, inc.             By:     Name:     Title:    
            SELLERS                   Name:                     Name:          
          Name:                 Escrow Agent SICHENZIA ROSS FERENCE LLP      
By:     Name:     Title:    



 

 

 

 

Annex A

 

Conditions to Release of Escrowed Funds

 

Up to $100,000 of the Escrowed Funds

 

·upon filing of the fiscal year-end tax returns, pursuant to the obligations set
forth in Section 6.4(a) of the Securities Purchase Agreement, and, after payment
of any tax liability, if any, the remainder of the $100,000 of such Escrowed
Funds set aside for this purpose shall be released to the Sellers upon filing of
such tax returns.

 

Up to $250,000 of the Escrowed Funds

 

·up to $250,000 of indemnification obligations of Sellers under Article IX of
the Securities Purchase Agreement and, after payment of such obligations, if
any, the remainder of the $250,000 of such Escrowed Funds set aside for this
purpose shall be released to the Sellers after twelve (12) months following the
date of the Closing.

 



 

